On February 10, 1999, the defendant was sentenced to ten (10) years in the Montana Women’s Prison, with five (5) years suspended, to run consecutive to the sentences imposed in Cause Numbers DC-97-05 and DC-98-32.
On September 10, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, but was represented by Steven Eschenbacher. The state was not represented.
Before hearing the application, the defendant’s counsel was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. Defendant’s counsel was further advised that there is no appeal from a decision of the Sentence Review Division. Mr. Eschenbacher acknowledged that he understood this and stated that he wished to proceed on behalf of the defendant.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to ten (10) years in the Montana Women’s Prison, with nine (9) years and six (6) months suspended, to conform with the sentence of her co-defendant.
The reasons for the amendment are that both defendant and co-defendant were found guilty of the same offense that occurred at the same time, both were brought back to Ravalli county at approximately the same time; the defendant’s criminal history is not that extensive, although it is serious; and the Board feels the two defendants should receive equal treatment in this case.
Done in open Court this 10th day of September, 1999.
DATED this 22nd day of September, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Marge Johnson and Alt. Member, Hon. Robert Holmstrom